FILED
                             NOT FOR PUBLICATION                           AUG 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CRUZ NELSON SANCHEZ VILLALTA,                    No. 10-70044
a.k.a. Cruz N. Sanchez, a.k.a. Nelson
Sanchez, a.k.a. Cruz Nelson Villalta             Agency No. A094-061-742
Sanchez,

               Petitioner,                       MEMORANDUM*

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Cruz Nelson Sanchez Villalta, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from the immigration judge’s (“IJ”) decision denying his application for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny the petition for review.

      Because our review is limited to the BIA’s decision, we do not consider

Sanchez Villalta’s challenges to the IJ’s opinion to the extent that the BIA did not

expressly adopt it. See Rodriguez v. Holder, 683 F.3d 1164, 1169 (9th Cir. 2012).

Substantial evidence supports the BIA’s determination that Sanchez Villalta failed

to establish a nexus between past or future harm and a protected ground. See INS

v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an applicant “must provide some

evidence of [motive], direct or circumstantial.”). Thus, Sanchez Villalta’s asylum

and withholding of removal claims fail. See also Garcia-Milian v. Holder, No. 09-

71461, 21014 WL 555138 (9th Cir. Feb. 13, 2014) (record did not compel the

conclusion that the petitioner was persecuted on account of a protected ground). In

light of our conclusion, we need not reach Sanchez Villalta’s remaining

contentions regarding asylum and withholding of removal.

      Substantial evidence also supports the BIA’s conclusion that Sanchez

Villalta failed to establish any mistreatment he fears would occur at the instigation

of, or with the acquiescence of, the Salvadoran government. See Silaya v.


                                          2                                    10-70044
Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). Thus, Sanchez Villalta’s CAT

claim fails.

       PETITION FOR REVIEW DENIED.




                                       3                                10-70044